Citation Nr: 1048099	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2006 rating decision in which the RO denied service 
connection for a left knee disability.  In January 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in April 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in April 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran clearly injured his left shoulder during 
service, there is no objective evidence of left knee injury 
during service, and the Veteran's assertions in this regard are 
not deemed credible.

3.  No left knee disability was shown in service, or for many 
years thereafter, and there is no competent evidence or opinion 
that there exists a medical relationship between the 
monoarticular arthritis diagnosed post service and the Veteran's 
military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for a left knee disability, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
December 2006 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the November 
2006 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the VCAA's 
timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with the claim for service connection for a left knee 
disability is warranted.

The Board acknowledges that the Veteran has not undergone VA 
examination to obtain a medical nexus opinion regarding his left 
knee disability.  However, as explained in more detail below, a 
left knee disability was not shown until many years post service, 
and there is no medical suggestion whatsoever that the claimed 
left knee disability is related to service, as alleged.  As the 
current record does not reflect even a prima facie claim for 
service connection for a left knee disability VA is not required 
to obtain a medical opinion commenting upon the etiology of this 
claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas 
v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection.  

First addressing the matter of current disability, a November 
2006 VA treatment report reflects a diagnosis of monoarticular 
arthritis of the knees.  However, in this case, the claim for 
service connection must be denied on the basis that there is no 
medical suggestion whatsoever that the Veteran's left-knee 
arthritis is medically related to service.  

The Veteran has asserted that he injured his left knee while 
playing football in August 1970.  His service treatment records 
reflect multiple references to an August 1970 injury in which the 
Veteran injured his left shoulder while playing football; 
however, the service treatment records do not reflect any 
evaluation of or treatment for a left knee injury at the time of 
the August 1970 shoulder injury.  Moreover, the service treatment 
records are negative for any indication of left knee pain, 
evaluation, or treatment.  At separation, the Veteran reported 
the details of his football injury, including residual left 
shoulder pain; however, he did not then report any left knee 
injury or pain.  He denied a history of swollen or painful joints 
and episodes of his knee locking.  On examination in March 1973, 
the Veteran's lower extremities were normal.  

Post service, a May 2002 VA treatment record reflects the 
Veteran's report that his that his left knee was swollen and 
painful and that the onset of his symptoms was one week prior.  
The Veteran told the examiner that there was no recent injury or 
previous swelling.  He reported injuring his left knee 25 years 
ago, noting that he had fluid withdrawn from his knee at that 
time.  The Veteran reported no other left knee injuries or 
symptoms, and noted that he had had no problems with his left 
knee until recently.  

In a July 2005 VA treatment note, the Veteran reported that a 
previous left knee injury has occurred 20 years prior.  The 
examiner also noted the Veteran's in-service left shoulder 
injury, stating that it occurred over 35 years prior.  Thus, the 
Veteran reported 2 separate incidents to the examiner-one in 
which he injured his left knee and one in which he injured his 
left shoulder.  There was no indication that the left knee was 
injured concurrently with the left shoulder; rather, given the 
dates provided to the examiner, it appears that the Veteran 
reported a left knee injury around 15 years after his in-service 
left shoulder injury.

As noted above, there is no objective evidence of a left knee 
injury during service.  
As regards the Veteran's assertions of in-service left knee 
injury, the Board points out that a layperson is competent to 
report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is 
also competent to testify about observable symptoms or injury 
residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Moreover, the Veteran is competent to 
report a continuity of symptomatology.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

Here, however, the Veteran's assertions that he injured his left 
knee during service-made in connection with a claim for monetary 
benefits-are contradicted by other pertinent, probative 
evidence, and, thus, are not deemed credible.  On the question of 
whether the Veteran injured his knee in service, the Board 
accepts as most persuasive the Veteran's contemporaneous 
statement denying any left knee injury during service.  The Board 
also points out that, as reflected in various post service 
medical records, the Veteran's subsequent report of when he first 
injured his left knee has varied widely (25 years prior in May 
2002; 20 years prior, and 15 years after injuring the left 
shoulder, in June 2005); these records reflect that the Veteran 
has not been a reliable historian on this point.  

The Board also notes that, notwithstanding the Veteran's 
assertions, the post-service evidence reflects no documented left 
knee symptoms or diagnosed disability for nearly 30 years after 
active military service, and no diagnosis of left knee arthritis 
until 2006 (over 33 years post service).  Clearly, such time 
period is well beyond the presumptive period for establishing 
service connection for arthritis as a chronic disease.  See 38 
C.F.R. §§ 3.307, 3.309.  The Board also points out that the 
passage of so many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Further, the record includes no competent evidence or opinion 
even suggesting that there exists a medical nexus between the 
arthritis diagnosed many years post service, and service-to 
include evidence that arthritis of the left knee was manifest 
during the one-year presumptive period post discharge-and 
neither the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.

Finally, as for any direct assertion by the Veteran and/or his 
representative that there exists a medical relationship between 
left knee arthritis and service, the Board points out that 
medical matters of diagnosis of disability and etiology of 
disability are typically matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical matter on which 
this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


